Name: Council Regulation (EEC) No 1638/89 of 8 June 1989 amending Regulations (EEC) No 4227/88 and (EEC) No 4228/88 which, respectively, suspended, totally or partially, the duties applicable to certain products falling within Chapters 1 to 24 of the combined nomenclature and originating in Malta (1989) and established ceilings and Community surveillance for imports of certain products originating in Malta (1989)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13. 6. 89 No L 162/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1638/89 of 8 June 1989 amending Regulations (EEC) No 4227/88 and (EEC) No 4228/88 which, respectively, suspended, totally or partially, the duties applicable to certain products falling within Chapters 1 to 24 of the combined nomenclature and originating in Malta (1989) and established ceilings and Community surveillance for imports of certain products originating in Malta (1989) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Council, under its Regulations (EEC) No 4227/88 (') and (EEC) No 4228/88 (2), respectively totally or partially suspended the duties applicable to certain products falling within Chapters 1 to 24 of the combined nomenclature and originating in Malta (1989) and established ceilings and Community surveillance for imports of certain products originating in Malta ; Whereas the Supplementary Protocol to the Agreement establishing an Association between the European Economic Community and Malta (3) and the Protocol to the Agreement establishing an Association between the European Economic Community and Malta consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community (4) are to enter into force from 1 April 1989 ; whereas, on the base of this last-mentioned Protocol, the Kingdom of Spain and the Portuguese Republic postpone respectively, until 31 December 1989 and 31 December 1990, application of the preferential arrangements for products covered by Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables 0, as last amended by Regulation (EEC) No 11 19/89 ( «); Whereas Regulations (EEC) No 4227/88 and (EEC) No 4228/88 should therefore be amended to take account of the enlargement of their scope to include Spain and Portugal, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 4227/88 is hereby amended as follows : 1 . in paragraph 1 the words 'as constituted on 31 : December 1985' shall be deleted ; 2. the following paragraph shall be added : '3 . For the products mentioned in the Annex, except products covered by Regulation (EEC) No 1035/72 (Order No 16.0027, 16.0029 and 16.0039), the Kingdom of Spain and the Portuguese Republic shall apply duties calculated in accordance with the Protocol to the Agreement establishing an Association between the European Economic Community and Malta consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community.' Article 2 Article 1 ( 1 ) of Regulation (EEC) No 4228/88 is hereby amended as follows : 1 . the words 'as constituted on 31 December 1985' shall be deleted ; 2. the following subparagaph shall be added : 'Within the limits of these ceilings, the Kingdom of Spain and the Portuguese Republic shall apply duties calculated in accordance with the Protocol to the Agreement establishing an Association between the European Economic Community and Malta consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community.' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1989 . (') OJ No L 371 , 31 . 12. 1988 , p. 28. (2) OJ No L 371 , 31 . 12. 1988, p. 33. 0 OJ No L 81 , 23 . 3 . 1989, p. 2. 0 OJ No L 81 , 23 . 3 . 1989, p. 11 . 0 OJ No L 118, 20 . 5. 1972, p. 1 . ( «) OJ No L 118, 29 . 4. 1989, p. 12. No L 162/2 Official Journal of the European Communities 13 . 6 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 8 June 1989 . For the Council The President J. L. SAENZ COSCULLUELA